Citation Nr: 1643840	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  08-09 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 30 percent for a psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to January 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned during an August 2013 travel Board hearing at the RO.  A transcript of the hearing is associated with Virtual VA.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these records. 

The Board notes that the Veteran was previously represented by the Disabled American Veterans.  The Veteran subsequently appointed David S. Russotto, Attorney, to represent him as noted on the title page.

When this case was previously before the Board in November 2015, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

During the pendency of this appeal, service connection for psychiatric disorder other than PTSD was granted in an April 2015 decision with an evaluation of 30 percent, effective June 22, 2005.  The Veteran filed a notice of disagreement (NOD) with the evaluation assigned in December 2015.  The RO has not, however, provided the Veteran with a statement of the case (SOC) for his claim.  Under these circumstances, the Board must remand, rather than refer, the claim back to the RO to issue an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

As an additional matter, the Board notes that a claim of entitlement to a total rating based upon individual unemployability (TDIU) had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board refers the TDIU claim to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

PTSD

The Veteran asserts that he was exposed to multiple in-service stressors, to include being sexually assaulted in service.

In the November 2015 remand, the Board noted that a VA examiner who conducted an examination on March 2, 2015, did not, in pertinent part, address the fact that the Veteran had been diagnosed with PTSD on numerous occasions during the course of treatment.  Accordingly, the Board remanded the claim for an addendum opinion.

In response to the Board's remand, an addendum VA opinion was received in February 2016 in which the examiner stated, in pertinent part, that past diagnoses were made at the point in time in which the Veteran was seen based upon his self-report; during this evaluation he did not report full symptoms of PTSD.  The examiner furthered that the Veteran reported previously two sexual assaults; during this evaluation, he reported at least seven.  The examiner stated that the Veteran's reporting was highly suspicious for lack of validity and for secondary gain; his personality disorder symptoms affected his validity.  The examiner stated that past treating providers diagnosed PTSD; the Veteran did not present such symptoms at this point in time.

The Board finds that further clarification is required from the February 2016 VA examiner as it is unclear whether prior diagnoses of PTSD on numerous occasions during the course of treatment were valid.  Namely, the February 2016 VA examiner appears to distinguish between prior evaluations and a current evaluation based on fewer stressors and more symptoms being reported at prior evaluations when diagnoses of PTSD were made. 

The Board again notes that entitlement to service connection for PTSD can be established if the Veteran met the criteria for PTSD at any time during the course of the appeal, even if he does not currently meet the criteria for PTSD.  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).

Moreover, the Board again notes that the April 2015 rating decision that granted service connection for a psychiatric disorder, other than PTSD, cited a March 31, 2015, VA examination that is not of record.  (The Board notes that language cited from this examination is not contained in the aforementioned March 2, 2015, examination.)  On remand, a copy of the March 31, 2015, VA examination should be obtained and associated with the record.

Manlicon Issue

As explained in the introduction, the RO has not yet issued an SOC addressing the Veteran's claim for entitlement to an initial disability rating in excess of 30 percent for psychiatric disorder other than PTSD.  Thus, the Board must remand this issue for the RO to issue an SOC and to provide the Veteran and his attorney an opportunity to perfect an appeal of such issue.  Manlicon v. West, 12 Vet. App. 238 (1999).



Accordingly, the case is REMANDED for the following action:

1.  A copy of the March 31, 2015, VA examination should be obtained and associated with the record.  Document any unsuccessful efforts to obtain this record.

2.  Provide access to the electronic claims files to the VA examiner who conducted the February 2016 VA addendum; or if unavailable, to another examiner with sufficient expertise to provide the requested opinions.  The electronic claims files must thoroughly reviewed by the examiner.  

The examiner must explain why the numerous diagnoses of PTSD of record are not valid diagnoses of PTSD (the examiner is reminded that entitlement to service connection for PTSD can be established IF the Veteran met the criteria for PTSD AT ANY TIME during the course of the appeal, even if he does not currently meet the criteria for PTSD).

If any such diagnoses of PTSD made at any time during the course of the appeal is deemed to be valid under DSM-IV, the examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such PTSD diagnosis was the result of any identified stressor in service, to include a personal assault or a fear of hostile military or terrorist activity.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.



3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  In response to the Veteran's December 2015 NOD, take all indicated action pursuant to 38 U.S.C.A. § 7105  in order to furnish the Veteran and his attorney a fully responsive SOC relating to the issue of entitlement to an initial disability rating in excess of 30 percent for psychiatric disorder other than PTSD.  Only if the Veteran perfects a timely appeal should this matter be certified and returned to the Board and after any necessary development has been completed.

5.  Readjudicate the claim for service connection for PTSD after the development requested above has been completed.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


